Citation Nr: 0842749	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-43 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, 
an October 2006 Board decision was vacated by the Board.  
Thereafter, the case was referred to the Veterans Health 
Administration (VHA) for an advisory medical opinion. 


FINDING OF FACT

Competent evidence reasonably establishes the veteran's 
tinnitus is related to his noise exposure in service, and/or 
related to his service connected hearing loss disability. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter.


        II. Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection is also warranted for disability that was 
caused or aggravated by a disability which is already service 
connected.  38 C.F.R. § 3.310.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

The veteran's service treatment records (STRs) do not show 
any diagnosis or complaints of tinnitus.  His DD-214 shows he 
served as an artillery specialist.

On August 2004 VA examination, the veteran was noted to have 
unilateral left ear periodic tinnitus, which recurred 
approximately 10 times per month for 1 hour at a time.  The 
examiner, an audiologist, noted that he could not comment as 
to the causative factor of the veteran's tinnitus.  In a 
subsequent April 2005 addendum the audiologist indicated that 
review of the STRs did not show complaints, treatment or 
diagnosis of tinnitus and that there was no evidence in the 
claims file that the tinnitus developed shortly after 
discharge or may have been related to military noise 
exposure.  He opined that without additional evidence, the 
veteran's tinnitus was not caused by, nor a result of, 
military service.

On April 2005 VA ear, nose, and throat consultation, a VA 
otolaryngologist stated that the veteran has tinnitus and 
probably mild hearing loss which are noise induced and 
probably related to artillery exposure.

As was noted, the Board sought a VHA medical advisory opinion 
in this matter.  In his October 2008 opinion, the consulting 
specialist (Chief Otolaryngologist) opined, in pertinent 
part, [after reviewing the veteran's file] that tinnitus was 
mostly a subjective complaint and it was well known that such 
was associated with certain types of hearing loss including 
"noise induced hearing loss".  He noted that while it was 
impossible to prove that the veteran's tinnitus was as the 
result of noise exposure during active duty verses noise 
exposure after service; it was at least as likely as not that 
the veteran's current tinnitus was related to his active 
duty.

It is not in dispute that the veteran now has tinnitus.  And, 
given the consistent reports of such and the veteran's 
military occupation, it may readily be conceded that he was 
subjected to noise trauma in service.  The remaining critical 
factor that must be met to establish service connection is 
whether there is a nexus between the current tinnitus and the 
noise exposure in service.  The etiology of a disability is 
primarily a medical question.  As there was conflicting 
medical evidence in this matter, the Board sought an advisory 
medical opinion from a VA specialist.

The consulting otolaryngologist opined, in essence, that the 
veteran's tinnitus was reasonably related to his noise 
exposure in service, and may not be disassociated from his 
already service-connected bilateral hearing loss disability.  
The Board finds no reason to question this opinion/the 
expertise of the VA specialist.  Resolving any remaining 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for establishing service connection are met, and 
that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


